PER CURIAM.
We affirm appellant’s convictions and sentence. Counsel has filed an Anders brief1 in which he concedes that the trial court did not abuse its discretion in refusing to allow appellant to withdraw his plea of nolo contendere. We agree.
Counsel does point out two problems with respect to the imposition of court costs. Appellant was assessed $233.00 pursuant to section 27.3455, Florida Statutes (1991), and $50.00 pursuant to section 960.-20, Florida Statutes (1991). Section 27.-3455 limits such assessments to $200.00 for felonies, while the version of section 960.20 in effect at the time of appellant’s offenses calls for court costs of only $20.00. After remand the trial court should correct the judgment accordingly.
Convictions and sentence affirmed; remanded for correction of judgment.
SCHOONOVER, A.C.J., and HALL and BLUE, JJ., concur.

. Anders v. California, 386 U.S, 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).